Citation Nr: 0621444	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  00-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
in Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's current headaches cannot be disassociated from 
his in-service symptomatology.


CONCLUSION OF LAW

The veteran's headaches were incurred during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
headaches.  Because this decision effects a complete grant of 
the benefit sought on appeal, appellate review of this claim 
may be conducted without prejudice to the veteran, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of the regulations defining VA's duty to 
assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

Service connection for may be granted if a disorder was 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.

The evidence in the record, including a VA medical opinion, 
constitutes a sufficient basis to conclude that the veteran's 
migraine and tension headaches had their onset in service.  
The veteran's service medical records convey that he received 
treatment for headaches in November 1980.  At the examination 
conducted prior to his separation in December 1980, the 
veteran reported a history of headaches although he also 
indicated that he had not experienced any recently.  

Private medical records dated in February 1982 show that the 
veteran reported a 6-month history of headaches.  Since then 
he has been treated for variously diagnosed headaches to 
include tension, migraine and musculoskeletal type headaches.  
A VA examination was conducted in June 2005.  The examiner 
commented that the veteran had two kinds of headaches.  He 
concluded that both were related to military service.   

While the record does not contain medical evidence of 
treatment for headaches during the interim between service 
discharge and 1982, the veteran has reported that he 
continued to suffer from severe headaches.  The veteran is 
competent to relate such information.  Moreover on review of 
the record, there is no probative evidence to suggest that 
the current headaches are not related to service.  Therefore, 
the Board finds that the medical statements, together with 
the veteran's medical manifestations reported during service, 
at least places the evidence in equipoise.  With resolution 
of reasonable doubt in the veteran's favor, service 
connection for migraine and tension headaches, is warranted.


ORDER

Service connection for tension and migraine headaches is 
granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


